IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF: K. H., A MINOR,                     No. 66352

                  K H.,
                  Appellant,                                                    FILE
                  vs.
                  THE STATE OF NEVADA,                                              JUN 1 6 2016
                  Respondent.                                                  1"     le K. 1_ t   vIAN

                                                                          BY
                                                                               l."        (
                                                                                      DS111
                                                                                14141FA
                                          ORDER OF AFFIRMANCE
                               This is an appeal from a juvenile court order affirming the
                  findings and recommendation of a hearing master in a juvenile
                  proceeding. Eighth Judicial District Court, Family Court Division, Clark
                  County; William 0. Voy, Judge.
                               Appellant K.H. argues that his probation violation was a new
                  delinquent act that had to be proven beyond a reasonable doubt and that
                  the evidence submitted by the State was insufficient. We disagree.
                               K.H. claims that his probation violation qualifies as a
                  delinquent act pursuant to NRS 62B.330(2)(b) because he violated a "rule
                  or regulation having the force of law" when he violated the conditions of
                  his probation. 1 Under the plain meaning of NRS 62B.330(2)(b), however,
                  "rule or regulation" refers to standards and orders that apply uniformly
                  and not to conditions specifically imposed on an individual, such as a

                        1 NRS 62B.330(2) provides for two other delinquent acts, the
                  violation of "a county or municipal ordinance" and the commission of "an
                  act designated a criminal offense," NRS 62B.330(2)(a), (c), neither of which
                  is at issue here. Additionally, NRS 62B.400(4) provides that the escape or
                  attempted escape from a facility for the detention or correctional care of
                  children is a delinquent act, also not at issue here.



SUPREME COURT
        OF
     NEVADA


(01 1947A    e7                                                                                    18q
                   probationer. See Clay v. Eighth Judicial Dist. Court, 129 Nev., Adv. Op.
                   48, 305 P.3d 898, 902 (2013) ("When interpreting a statutory provision,
                   this court looks first to the plain language of the statute.");       see also

                   Regulation, Rule, Black's Law Dictionary        (8th ed. 2004) (defining a
                   regulation as "[t]he act or process of controlling by rule or restriction," or
                   "[a] rule or order, having legal force, usu[ally] issued by an administrative
                   agency," and defining a rule as Idenerally, an established and
                   authoritative standard or principal; a general norm mandating or guiding
                   conduct or action in a given type of situation"). Accordingly, K.H.'s
                   probation violation was not a delinquent act pursuant to NRS
                   62B.330(2)(b). 2 See Jackson v. State, 128 Nev. 598, 603, 291 P.3d 1274,
                   1277 (2012) (providing that this court reviews de novo questions of
                   statutory construction).
                                As K.H.'s probation violation was not a delinquent act, the
                   applicable burden of proof was that the court be reasonably satisfied that
                   K.H.'s conduct was not as good as required by the conditions of his
                   probation.   See Naves v. State, 91 Nev. 106, 108, 531 P.2d 1360, 1362
                   (1975) (holding that a juvenile is not entitled to any greater rights than
                   those afforded to adults at a probation violation hearing); Lewis v. State,
                   90 Nev. 436, 438, 529 P.2d 796, 797 (1974) (discussing the standard at an
                   adult probation violation hearing as "[Ole evidence and facts must
                   reasonably satisfy the judge that the conduct of the probationer has not

                         2While K.H. argues that violations of probation are treated as
                   delinquent acts, NRS 62B.330(2) and NRS 62B.400(4) outline distinct acts
                   that are to be considered delinquent acts, and K.H.'s probation violation is
                   not one of those acts. Additionally, we have considered K.H.'s argument
                   regarding NRS 62E.710(1) and conclude that no relief is warranted,



SUPREME COURT
       OF
    NEVADA
                                                          2
(0) 1947A Cter-,
                      been as good as required by the conditions of probation"). Here, the
                      juvenile court found that K.H.'s active social networking account and his
                      admissions that he accessed social networking websites via his mother's
                      and his cousin's phones were sufficient to prove to the satisfaction of the
                      court that K.H. violated his probation. 3 We conclude the juvenile court did
                      not abuse its discretion by sustaining the hearing master's findings and
                      recommendation. See In re A.B., 128 Nev. 764, 772, 291 P.3d 122, 127-28
                      (2012) (reviewing for an abuse of discretion the juvenile court's decision on
                      objection from a dependency master's findings and recommendation). 4
                      Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.



                                                                           J.
                                              Dougla


                                                  J.
                                                                 Gibbons


                            3As  to K.H.'s argument regarding corpus delicti and the use of his
                      confession, the corpus delicti rule does not apply to revocation proceedings,
                      where the burden of proof is lower than in a criminal prosecution. See
                      United States v. Bulger, 728 F.3d 947, 949-51 (9th Cir. 2013) (outlining
                      that state courts have consistently held the corpus delicti rule does not
                      apply at revocation proceedings).

                            4 To the extent K.H. claims the State failed to produce probation
                      terms signed by him to the hearing master, he fails to present relevant
                      authority or cogent argument for this requirement at a probation violation
                      hearing. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1978) ("It
                      is appellant's responsibility to present relevant authority and cogent
                      argument; issues not so presented need not be addressed by this court.").



SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    0ggago
                     cc: Hon. William 0. Voy, District Judge, Family Court Division
                          Clark County Public Defender
                          Attorney General/Carson City
                           Clark County District Attorney/Juvenile Division
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    )404)